Citation Nr: 0507854	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-16 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether there was clear and unmistakable error in the rating 
decision of August 19, 1947.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The veteran had active military service from June 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.                  

The Board recognizes that in the April 2002 rating action and 
May 2003 statement of the case, the RO characterized the 
issue on appeal as whether there was clear and unmistakable 
error (CUE) in the rating decision of July 14, 1947.  
However, the Board notes that July 14, 1947, is the date the 
veteran underwent a VA examination, and August 19, 1947, is 
the date of the rating action that the RO issued after the 
veteran's July 1947 rating action.  In addition, the CUE 
claim that was filed by the veteran's representative, the 
Disabled American Veterans (DAV), in December 2001 on the 
veteran's behalf, was a claim for whether there was CUE in 
the rating decision of August 19, 1947.  Accordingly, the 
Board has characterized the issue on appeal as set forth on 
the title page of this decision.  

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The record for consideration by the RO in the rating 
action dated August 19, 1947, included the x-ray report 
showing posterior wedging of the L5 vertebral body.

2.  The RO did not cite Diagnostic Code 5285 from the VA 
Schedule for Rating Disabilities, 1945 Edition, in the August 
1947 rating action and that decision did not otherwise 
reflect that this regulation was applied.  

3.  The RO's election not to assign a separate 10 percent for 
demonstrable deformity of a vertebral body was not reasonably 
supported by the medical and other evidence of record at the 
time of that decision; it was fatally flawed and not based on 
the existing legal authority.  


CONCLUSION OF LAW

The August 19, 1947, rating decision which failed to grant an 
additional 10 percent for vertebral deformity, in evaluating 
the veteran's service-connected fracture of the transverse 
process of the 5th lumbar spine, was clearly and unmistakably 
erroneous.  VA Schedule for Rating Disabilities, 1945 
Edition, Diagnostic Code 5285 (GPO 1945); 38 U.S.C.A. 
§§ 1155, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.105, 3.303, 
3.304, 4.71a, Diagnostic Code 5285 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have also been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA redefines VA's 
duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a claim 
be well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that because CUE claims are not conventional 
appeals, but rather are requests for revisions of previous 
decisions, provisions of the VCAA are not applicable thereto.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  
Although this holding pertains to an allegation of CUE in a 
decision by the Board, the Board concludes that this judicial 
construction is equally applicable when the issue involves an 
allegation of CUE in an otherwise final decision by a 
regional office.

As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to the veteran's CUE claim.  
Thus, a remand for further technical compliance with the 
provisions of the VCAA is not necessary.


II.  Factual Background

The veteran's service medical records show that on November 
13, 1944, the veteran sustained a shrapnel wound of the right 
lumbar region, fracture, simple, of the transverse process of 
the 5th lumbar vertebra and partial paralysis of the right 
femoral nerve.  On the day of his injury, he was transferred 
to the 104th Evacuation Hospital where the wounds were 
debrided.  Immediately after the injury, the veteran had a 
"peculiar" sensory disturbance along the right lower 
extremity and walking caused him to feel an insecurity at the 
knee.  The veteran was then evacuated to the 231st Station 
Hospital where he was hospitalized from December 1944 to 
January 1945, and underwent a course of physical therapy.  
Following his hospitalization, the veteran continued to have 
problems with his legs, including numbness which extended 
from the right knee to the foot.  In February 1945, the 
veteran was hospitalized at the 96th General Hospital because 
of his persistent complaints about his legs.  Before a 
Disposition Board at the 96th General Hospital, the following 
diagnoses were made: (1) neuropathy, post-traumatic, partial, 
femoral, right, due to shrapnel wound incurred during combat 
on November 13, 1944, (2) fracture, simple, complete, 
transverse process right, 5th lumbar vertebra, incurred as in 
number 1, and (3) foreign body, traumatic, level of 5th 
lumbar vertebra, right side metallic, incurred as in number 
1.  

According to the veteran's service medical records, in March 
1945, the veteran was transferred to the Halloran General 
Hospital.  While he was hospitalized, it was noted that an x-
ray of the veteran's lumbar spine taken in December 1944 
showed a "1 11/2 [centimeters]" metallic density at the level 
of the right transverse process of L5.  Upon the veteran's 
discharge from the Halloran General Hospital in August 1945, 
he was diagnosed with the following: (1) wound, penetrating, 
severe, lumbar region, right, wounded in action on November 
13, 1944, (2) fracture, simple, transverse process, 5th 
lumbar vertebra, right, incurred as in number 1, (3) foreign 
body, retained, traumatic, metallic, 5th lumbar vertebra, 
right, incurred as in number 1, and (4) paralysis of nerve, 
femoral, right, partial, secondary to number 1.     

The veteran's service medical records further reflect that in 
August 1945, the veteran was transferred to a convalescence 
hospital at Camp Edwards.  Upon admission, the veteran's 
chief complaint was weakness of the right lower extremity and 
a slight limp on any prolonged walking or exercise.  Physical 
examination showed that there was no limitation of motion at 
any of the joints of the lower extremity.  The veteran had 
some weakness in the muscles of the right leg.  There was a 
well-healed, non-tender, non-adherent, transverse scar 
approximately 4 inches long over the right lumbar region at 
the level of about the 5th lumbar.  There was no paralysis of 
the right lower extremity.  While the veteran was 
hospitalized, he underwent physical therapy.  He also had an 
x-ray taken of his lumbosacral spine which was interpreted as 
showing a fairly large metallic foreign body (MFB) situated 
in the same place as previously described, with old fracture 
of the transverse process of the 5th lumbar vertebra on the 
right, with calcification present.  The impression was 
retained foreign body (FB) and old fracture of the 5th 
transverse process, with calcification.  Upon the veteran's 
discharge in September 1945, he was diagnosed with the 
following: (1) paralysis of nerve, femoral, right, partial, 
residuals of, incurred when wounded in action by shrapnel on 
November 13, 1944, manifested by weakness of the right lower 
extremity, with a slight limp following any prolonged walking 
or exercise, (2) foreign body, retained traumatic, metallic, 
5th lumbar vertebra, right, incurred as in number 1 above, 
and (3) fracture, simple, transverse process, 5th lumbar 
vertebra, right, incurred as in number 1 above.  It was noted 
that the veteran could no longer perform any further useful 
service for the government and that he was to be separated 
from the service.  The veteran was subsequently discharged in 
October 1944.      

By a December 1945 rating action, the RO granted service 
connection for a scar, gunshot wound penetrating the lumbar 
region, with sequelae.  The RO also granted service 
connection for retained metallic foreign body, fracture of 
the transverse process, 5th lumbar vertebra, right, and 
paralysis of the femoral nerve, partial, involving muscle 
group XX.  The RO assigned a 100 percent rating under the 
provisions of Extension No. 6 of the 1933 Rating Schedule for 
a period of convalescence, effective from October 25, 1945.  

A private hospitalization report shows that the veteran was 
hospitalized from July to September 1946 for an abscess of 
the right mid-lumbar region.  Upon admission, it was noted 
that the veteran had a two-week history of pain and swelling 
of his right back.  It was also reported that the veteran had 
sustained an injury by shrapnel in the right lumbar area in 
November 1944.  At the time of the veteran's injury, the 
wound was debrided and repaired.  The veteran subsequently 
developed persistent numbness over the anterior and medial 
aspects of the right thigh.  Two weeks prior to the 
hospitalization, the veteran had developed pain and swelling 
over the scar in the right lumbar area.  Upon physical 
examination, there was an 8 centimeters (cm.) horizontal scar 
in the right lumbar area and a fluctuant abscess, absent 
patella reflex on the right.  According to the hospital 
report, in July 1946, the veteran underwent surgery where the 
right lumbar area was explored and drained.  The foreign body 
was not accessible and the wound was packed.  Moderate 
drainage persisted and the wound was repacked several times.  
The pathologist's report of the tissue removed at the time of 
the July 1946 operation was chronic foreign body reaction.  
Culture from the drainage of the abscess revealed Staph 
albus, B. subtitles and C. xerosis.  

The private hospital report also reflects that in September 
1946, the veteran had x-rays taken of his lumbosacral spine 
and pelvis, including both hips.  The x-rays were interpreted 
as showing a metallic foreign body measuring 1.5 x 1.2 x 1 
cm. lying in the pelvis just anterior to the mid-portion of 
the right sacroiliac joint.  A portion of the right 
transverse process of the 5th lumbar vertebra was missing and 
there appeared to be one or two small fragments of bone lying 
free in that region.  There was also a medium sized spur 
projecting downward from the inferior aspect of the 4th 
lumbar vertebra on that side.  Those changes were apparently 
secondary to trauma as a result of the passage of the foreign 
body.  There was also a slight scoliosis of the lumbar spine 
convex to the right.  The lumbosacral disk showed slight 
posterior wedging, but in general, the disk was well 
preserved.  The lumbar spine otherwise appeared normal, and 
the sacroiliac and hip joints appeared normal.  Upon the 
veteran's discharge from the hospital, he was diagnosed with 
an abscess of the right lumbar region.  


In a January 1947 rating action, the RO confirmed and 
continued the 100 percent convalescence rating for the 
veteran's service-connected residuals of a gunshot wound of 
the lumbar region, with sequelae and retained foreign body, 
and paralysis of the femoral nerve, partial, involving muscle 
group XX (Diagnostic Codes 5320 and 8526).  At that time, the 
RO noted that the veteran had not yet been able to return to 
his former job or perform any other type of work.  

A VA Hospital Summary shows that in April 1947, the veteran 
was hospitalized.  Upon admission, it was noted that in 1944, 
the veteran sustained a gunshot wound of the right flank, 
following which he had debridement and the area healed.  In 
July 1946, the veteran was hospitalized so that an abscess 
could be drained in the old scar of the right flank.  After 
that "quieted down," an unsuccessful attempt to remove a 
large metallic foreign body in the right iliac crest was 
made.  At that time, a large cavity was found and that was 
packed widely and allowed to fill in from below.  However, 
after the veteran's discharge in October 1946, the drainage 
from the large cavity continued and the veteran re-entered 
the hospital for re-exploration.  According to the hospital 
summary, while the veteran was hospitalized, an anterior 
retroperitoneal exploration was performed, and the foreign 
body was found lodged next to the common iliac vessel on the 
right.  The foreign body was removed and postoperatively, the 
veteran's convalescence was uneventful.  Upon the veteran's 
discharge from the hospital in June 1947, the diagnosis was 
foreign body right flank, treated, improved.    

In July 1947, the veteran underwent a VA examination.  At 
that time, the examining physician stated that while the 
veteran was in the military, he received a gunshot wound to 
the right back.  According to the examiner, the veteran also 
sustained a fracture of the right transverse process and 
subsequently developed a partial paralysis of the right 
femoral nerve.  The examiner reported that since the 
veteran's discharge, the veteran had developed an abscess and 
was hospitalized.  The veteran was readmitted in May 1947 for 
removal of the foreign body.  The examiner noted that the 
veteran's current complaints were of numbness of the anterior 
surface of the right lower leg and occasional cramps in the 
right thigh.  Upon physical examination of the veteran's 
abdomen, there was a 7 inch healed scar in the right lower 
quadrant, which was not tender and not adherent.  In regard 
to the veteran's right back, there was a 3 inch depressed 
scar in the right flank which was adherent and tender.  Trunk 
motions were free.  The circumference of the right thigh was 
one inch smaller than the left.  Muscle power in the right 
was not equal to the left, but satisfactory.  Knee and hip 
motions were complete, likewise ankle motions.  The veteran's 
gait was essentially normal.  The diagnoses were the 
following: (1) fracture of the 5th lumbar, right transverse 
process, (2) residuals of gunshot wound to the right back, 
and (3) [illegible] back and abdomen.        

By a rating action dated on August 19, 1947, the RO noted 
that the veteran's service-connected disabilities would be 
"rerated" based on the findings from the July 1947 VA 
examination.  In this regard, the RO stated that a careful 
study and analysis of the surgical findings set forth in the 
July 1947 VA examination report showed that the veteran's 
service-connected scar of the lumbar region was at a 
moderately severe level of disability.  Thus, the RO 
indicated that a commensurate rating would be assigned for 
that scar.  The RO also reported that based upon the findings 
in the July 1947 VA examination report, no ratable residuals 
were demonstrated with reference to the former fractured 
lumbar vertebra and the injury to the femoral nerve.  
According to the RO, the post-operative scar of the abdomen 
of recent origin was shown to be healed and asymptomatic.  
Therefore, in light of the above, the RO assigned a 40 
percent rating under Diagnostic Code 5320 for the veteran's 
service-connected scar, gunshot wound of the lumbar region, 
"mod[erately] severe," effective from July 14, 1947.  In 
regard to the veteran's service-connected fracture of the 
transverse process of the 5th lumbar spine, healed, the RO 
indicated that there were no ratable residuals and, as such, 
a zero percent rating was warranted.  In addition, the RO 
noted that a zero percent rating was also warranted for the 
veteran's service-connected paralysis of the right femoral 
nerve because it was not shown in the July 1947 VA 
examination.  The RO further reported that the veteran's scar 
of the abdomen, incisional for removal of foreign body was 
healed and asymptomatic and, as such, a zero percent 
disability rating was warranted.     

In a September 1947 notice letter from the RO to the veteran, 
the veteran was advised of the August 1947 rating decision 
and his right to appeal it.  In the September 1947 letter, 
the RO also stated that on the basis of all evidence of 
record, including the July 1947 VA examination report, a 
determination had been made that the condition of the 
veteran's service-connected scar, gunshot wound, lumbar 
region was now disabling to a degree of 40 percent, and that 
the residuals of his fracture, 5th lumbar, spine was zero 
disabling.  The RO noted that the veteran's service-connected 
scar of the abdomen was also zero percent disabling.  There 
is no evidence of record showing that the veteran 
subsequently filed a timely appeal.    

In a rating action, dated in October 1948, the RO stated that 
the veteran's case had been submitted with report of his most 
recent VA examination in July 1948.  It was the RO's 
determination that the evidence showed no material change in 
the veteran's service-connected disabilities.  According to 
the RO, an additional rating for femoral nerve paralysis was 
not indicated in the veteran's case because the disability 
involved the same anatomical region in which was located the 
service-connected compensable disability, and that it did not 
affect an entirely different function.  Thus, the 40 percent 
disability rating under Diagnostic Codes 8526-5320 for the 
veteran's service-connected scar, residuals of a gunshot 
wound of the lumbar region, with associated fracture of the 
transverse process of the 5th lumbar vertebra, healed, and 
partial paralysis of the femoral nerve, right, (rated as 
severe scar), effective from July 14, 1947, was continued.    

By an August 1955 rating action, the RO increased the 
disability rating for the veteran's service-connected scar of 
the abdomen from zero percent to 10 percent disabling under 
Diagnostic Code 7804, effective from April 20, 1955.  At that 
time, the RO based its decision on the findings from the 
veteran's July 1955 VA examination which showed that the 
veteran's scar of the abdomen was symptomatic.  The RO 
reported that the October 1948 rating action was otherwise 
affirmed.  

In a confirmed rating action, dated in February 1966, the RO 
stated that recent VA Medical Center (VAMC) outpatient 
treatment records and the veteran's January 1966 VA 
examination report had been reviewed.  According to the RO, 
the findings from the VAMC outpatient treatment records and 
the January 1966 VA examination did not warrant any change in 
the evaluations assigned to the veteran's residuals of a 
gunshot wound and incisional scar of the abdomen.  


By a December 2003 rating action, the RO stated that based 
upon the findings from the veteran's most recent VA 
examination in September 2003, the veteran's 40 percent 
disability rating under Diagnostic Codes 5320-8526 for 
service-connected scar, residuals of a gun shot wound to the 
lumbar region, with partial paralysis of the femoral nerve, 
right, was continued.  However, the RO concluded that a 
separate evaluation of 10 percent under Diagnostic Codes 
5285-5292 was warranted for service-connected fracture of the 
transverse process, 5th lumbar vertebra, claimed as residuals 
of arthritis of the spine, effective from June 27, 2002.  The 
RO indicated that the separate 10 percent evaluation was 
based on limitation of motion of the lumbar spine.  

III.  Analysis

Under applicable criteria, RO decisions that are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  See 38 C.F.R. § 3.105(a).  The 
question of whether clear and unmistakable error is present 
in a prior determination is analyzed under a three-pronged 
test.  First, it must be determined whether either the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error.  "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).  The Court has defined clear and 
unmistakable error as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute clear and unmistakable error.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In the instant case, on behalf of the veteran, the DAV 
contends that the regulations in effect in August 1947 were 
incorrectly applied to the facts of the case and that, had 
the regulations been correctly applied, the outcome of the 
case would have been different.  Specifically, the DAV argues 
that the evidence of record at the time of the August 1947 
rating decision supported a finding that there was 
demonstrable deformity of the 4th and 5th lumbar vertebrae, 
thereby warranted a separate 10 percent rating under 
Diagnostic Code 5285.  In addition, the DAV maintains that 
the veteran's service-connected neurological disability 
should have been rated separately from his service-connected 
muscle disability.  See 38 C.F.R. § 4.25(b) (2004); Esteban 
v. Brown, 6 Vet. App. 259 (1994) (holding that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition).  In this regard, 
the DAV argues that the evidence of record at the time of the 
August 1947 rating action supported a finding that in 
addition to the 40 percent disability rating assigned under 
Diagnostic Code 5320 for the veteran's service-connected 
muscle injury, a separate 40 percent evaluation (or 20 
percent evaluation, as contended by the DAV in a February 
2004 brief) under Diagnostic Code 8526 was warranted for the 
veteran's service-connected paralysis of the right femoral 
nerve.  The DAV further maintains that a separate 10 percent 
rating under Diagnostic Code 7804 was warranted for a tender 
scar of the right back.  Thus, the DAV contends that the RO 
committed CUE in the August 1947 rating action by not 
considering separate ratings for the veteran's service-
connected disabilities.  

As set forth above, review for clear and unmistakable error 
in a final RO decision must be based on the record and the 
law that existed at the time the challenged decision was 
made.  In this regard, VA promulgated the 1945 edition of the 
Schedule for Rating Disabilities, effective April 1, 1946.  
Thus, the Board will consider the version of the 1945 Rating 
Schedule in effect in August 1947.  

Regarding the veteran's service-connected fracture of the 
transverse process of the 5th lumbar spine, healed, the 
pertinent diagnostic codes provided:   

5285 	Vertebra, fracture of, 
residuals		Rating

With cord involvement, bedridden, or 
requiring 
long leg braces.............................................100
Consider special monthly pension; with 
lesser 
involvements rate for limited motion, 
nerve paralysis. 
Without cord involvement; abnormal 
mobility re-
quiring neck brace (jury 
mast).............................60
In other cases rate in accordance with 
definite limited motion or muscle spasm, 
adding 10 percent for demonstrable 
deformity of vertebral body.  
Note- Both under ankylosis and limited 
motion, ratings should not be assigned 
for more than one segment by reason of 
involvement of only the first or last 
vertebra of an adjacent segment.       

5292	Spine, limitation of motion of, 
lumbar	Rating

Severe......................................................40
Moderate...................................................20
Slight........................................................10

VA Schedule for Rating Disabilities, 1945 Edition (GPO 1945).  

Regarding the veteran's service-connected residuals of a 
gunshot wound of the lumbar region involving muscle group XX, 
the Board notes that the 1945 Schedule for Rating 
Disabilities of the musculoskeletal system provided extensive 
discussion of the types of disability to be expected from the 
effects of missiles, deeper structures, muscle injuries, 
muscle weakness, muscle damage, muscle patterns, and muscle 
groups.  See VA Schedule for Rating Disabilities, 1945 
Edition, paragraphs 8 to 15 (GPO 1945).  As is true now, four 
grades of severity of disabilities due to muscle injuries 
were recognized for rating purposes.  The type pictures for 
these were "based on the cardinal symptoms of muscle 
disability (weakness, fatigue-pain, uncertainty of movement) 
and on the objective evidence of muscle damage, and the 
cardinal signs of muscle disability (loss of power, lowered 
threshold of fatigue, and impairment of coordination)."  
1945 Rating Schedule, The Musculoskeletal System, paragraph 
15 (GPO 1945); see also 38 C.F.R. § 4.54 (2004).  Thus, 
characteristics of the different levels of severity of 
gunshot wounds were described as follows:    

Paragraph 17.  Factors to be Considered 
in the Evaluation of Disabilities 
Residual to Healed Wounds Involving 
Muscle Groups Due to Gunshot or Other 
Trauma. 

(1)  Slight (Insignificant) Disability of 
Muscles.  Type of Injury. -Simple wound 
of muscle without debridement infection 
or effects of laceration.  History and 
complaint. -Service department record 
wound of slight severity or relatively 
brief treatment and return to duty.  
Healing with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residual.  
Objective findings. -Minimum scar; 
slight, if any, evidence of fascial 
defect or atrophy or of impaired tonus.  
No significant impairment of function and 
no retained metallic fragments.

(2)  Moderate Disability of Muscles.  
Type of injury. -Through and through or 
deep penetrating wound of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.  
History and complaint. -Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds (describing above) particularly 
fatigue and fatigue-pain after moderate 
use, affecting the particular functions 
controlled by injured muscles.  Objective 
findings. -Entrance and (if present) exit 
scars linear or relatively small, and so 
situated as to indicate relatively short 
track of missile through muscle tissue; 
signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle 
tonus, and of definite weakness or 
fatigue in comparative tests.  (In such 
tests the rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(3)  Moderately Severe Disability of 
Muscles.  Type of injury. -Through and 
through or deep penetrating wound by high 
velocity missile of small size or large 
missile of low velocity, with debridement 
or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization.  History and complaint. -
Service department record or other 
sufficient evidence showing 
hospitalization for prolonged period in 
service for treatment of wound of severe 
grade.  Record in the file of consistent 
complaint of cardinal symptoms of muscle 
wounds.  Evidence of unemployability 
because of inability to keep up to 
production standards is to be considered, 
if present.  Objective findings. -
Entrance and (if present) exit scars 
relatively large and so situated as to 
indicate track of missile through 
important muscle groups.  Indications on 
palpation of moderate loss of deep 
fascia, or moderate loss of muscle 
substance or moderate loss of normal firm 
resistance of muscles compared with sound 
side.  Tests of strength and endurance of 
muscle groups involved (compared with 
sound side) give positive evidence of 
marked or moderately severe loss.

(4)  Severe Disability of Muscles.  Type 
of injury. -Through and through or deep 
penetrating wound due to high velocity 
missile, or large or multiple low 
velocity missiles, or explosive effect of 
high velocity missile, or shattering bone 
fracture, with extensive debridement or 
prolonged infection and sloughing of soft 
parts, intermuscular binding and 
cicatrization.  History and complaint. -
As under moderately severe above, in 
aggravated form.  Objective finding. -
Extensive ragged, depressed, and adherent 
scars of skin so situated as to indicated 
wide damage to muscle groups in track of 
missile.  X-ray may show minute multiple 
scattered foreign bodies indicating 
spread of intermuscular trauma and 
explosive effect or of muscle substance.  
Palpation shows moderate or extensive 
loss of deep fascia or of muscle 
substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
Faradism compared with the sound side may 
be present.  Visible or measured atrophy 
may or may not be present.  Adaptive 
contraction of opposing group of muscles, 
if present indicates severity.  Adhesion 
of scar to one of the long bones, 
scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group in there is sufficient 
evidence of severe disability.

VA Schedule for Rating Disabilities, 1945 Edition, The 
Musculoskeletal System, paragraph 17 (GPO 1945).

As is true now, muscle injury ratings will not be combined 
with peripheral nerve paralysis ratings for the same part, 
unless affecting entirely different functions.  VA Schedule 
for Rating Disabilities, 1945 Edition, The Musculoskeletal 
System, paragraph 16(7) (GPO 1945); see also 38 C.F.R. 
§ 4.55(a) (2004).    

The pertinent diagnostic code for injury to the spinal 
muscles stated then:

5320	Group XX.  Spinal muscles.                          
Rating 
Sacrospinalis (eretor spinae and its 
prolongations in thoracic and cervical 
regions).  (Function: Postural support of 
body.  Extension and lateral movements of 
spine).

Cervical and dorsal region
Severe......................................................40
Moderately severe........................................20
Moderate...................................................10
Slight.........................................................0

Lumbar region
Severe......................................................60
Moderately severe........................................40
Moderate...................................................20
Slight........................................................0

VA Schedule for Rating Disabilities, 1945 Edition (GPO 1945).

In regard to the veteran's service-connected scar of the 
lumbar region, the pertinent diagnostic code provided:

7804	Scars, superficial,                                     
Rating
tender and painful on objective 
demonstration.............................................10

VA Schedule for Rating Disabilities, 1945 Edition (GPO 1945).

Regarding the veteran's service-connected paralysis of the 
right femoral nerve, the pertinent diagnostic code provided: 

Disease of the Peripheral Nerves

The term "incomplete paralysis," with 
this and other peripheral nerve injuries, 
indicates a degree of lost or impaired 
function substantially less than the type 
picture for complete paralysis given with 
each nerve, whether due to varied level 
of the nerve lesion or to partial 
regeneration.  When the involvement is 
wholly sensory, the rating should be for 
the mild, or at most, the moderate 
degree.  The following ratings are for 
unilateral involvement; when bilateral, 
combine with application of the bilateral 
factor.   

8562	Anterior crural nerve (femoral)	
	Rating

Paralysis of
Complete; paralysis of quadratus 
extensor 
muscle..............................................40
	Incomplete
		Severe......................................30
		Moderate..................................20
		Mild.........................................10

VA Schedule for Rating Disabilities, 1945 Edition (GPO 1945).

In the instant case, the DAV contends that the evidence of 
record at the time of the August 1947 rating decision 
supported a finding that there was demonstrable deformity of 
the 4th and 5th lumbar vertebrae, thereby warranted a separate 
10 percent rating under Diagnostic Code 5285.  According to 
the DAV, x-rays of the veteran's lumbosacral spine which were 
taken in September 1946 showed that a portion of the right 
transverse process of the 5th lumbar vertebra was missing and 
that there appeared to be one or two small fragments of bone 
lying free in that region.  There was also a medium sized 
spur projecting downward from the inferior aspect of the 4th 
lumbar vertebra on that side.  Those changes were apparently 
secondary to trauma as a result of the passage of the foreign 
body.  In addition, according to the x-rays, the lumbosacral 
disk showed slight posterior wedging, but in general, the 
disk was well preserved.  Thus, the DAV concludes that the 
preponderance of the evidence favored the veteran's claim and 
that the RO's failure to assign an additional 10 percent 
rating for demonstrable deformity of the lumbar spine at L4 
and L5 was clear and unmistakable error.    

As previously stated, the failure of the RO to correctly 
apply statutory and regulatory provisions extant at the time 
of the decision will be basis for revision due to CUE.  
Therefore, the question before the Board is whether the 
omission to consider demonstrable vertebral deformity under 
Diagnostic Code 5285 constituted CUE.  In the Board's view, 
it does for two reasons.  First, the Board notes that at the 
time of the August 1947 rating action, there was x-ray 
evidence of a demonstrable deformity of the L5 vertebral 
body.  Specifically, the September 1946 x-rays show posterior 
wedging of the L5 vertebral body, albeit only "slight."  
However, it was definitely a demonstrable deformity even 
though the term "vertebral deformity" was not used.  In 
addition, there was absolutely no countervailing medical 
evidence to the contrary suggesting otherwise.  

Second, the failure to consider this evidence was error and 
the sort of error which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  The 
Board notes that in the August 1947 rating action, the RO 
stated that in regard to the veteran's service-connected 
fracture of the transverse process of the 5th lumbar spine, 
there were no ratable residuals and, as such, a zero percent 
rating was warranted.  However, as noted above, at the time 
of the August 1947 rating, there was x-ray evidence of a 
demonstrable deformity of the L5 vertebral body.  

In light of the above, it is indisputable that the RO did not 
correctly apply the regulation in evaluating the degree of 
impairment attributable to the veteran's service-connected 
low back disability at that time.  The regulation clearly 
required "adding 10 percent for demonstrable deformity of 
vertebral body."  See VA Schedule for Rating Disabilities, 
1945 Edition (GPO 1945).  There is nothing discretionary 
about that language, nor is there any indication that the 
vertebral body deformity is to be considered part of the 
overall rating assigned to the disability.  Rather, the 
regulation requires that the 10 percent be added to the 
evaluation assigned for a back disorder when there has been a 
vertebral fracture and there is demonstrable deformity.  
Therefore, under the circumstances of this case, and in light 
of the above, the Board finds that the record, as it was 
constituted at the time of the August 1947 rating decision, 
leads indisputably to the conclusion that the RO committed 
CUE in failing to assign an additional 10 percent evaluation 
under Diagnostic Code 5285 due to the presence of 
demonstrable deformity of the L5 vertebral body.     

As for the allegation of CUE in the same rating decision 
pertaining to the RO's failure to assign a separate 40 
percent (or 20 percent) evaluation under Diagnostic Code 8526 
for the veteran's service-connected paralysis of the right 
femoral nerve, the Board finds this contention is without 
merit.  As previously stated, in the veteran's July 1947 VA 
examination, upon physical examination, it was noted that the 
circumference of the right thigh was one inch smaller than 
the left, and that muscle power in the right was not equal to 
the left, but satisfactory.  However, it was also reported 
that trunk motions were free, and that the veteran's gait was 
essentially normal.  Moreover, knee and hip motions were 
complete, likewise ankle motions.  Thus, to the extent that 
the findings from the veteran's July 1947 VA examination 
showing muscle damage of the right thigh and loss of muscle 
strength of the right lower extremity were related to the 
veteran's service-connected paralysis of the right femoral 
nerve, the RO, in the August 1947 rating action incorrectly 
stated that paralysis of the right femoral nerve was not 
shown in the July 1947 VA examination.  However, even if the 
RO had correctly recognized the symptoms of the veteran's 
service-connected neurological disability, and had addressed 
the question of whether a separate rating under Diagnostic 
Code 8526 was warranted for his neurological disability, a 
different result would not have ensued.  In this regard, to 
the extent that the veteran had muscle impairment of the 
right lower extremity at the time of the August 1947 rating 
action, the Board observes that VA Schedule for Rating 
Disabilities, 1945 Edition, The Musculoskeletal System, 
paragraph 16(7) precluded combining ratings for muscle 
injuries with those for peripheral paralysis, unless the 
injuries affected entirely different functions.  See also 
38 C.F.R. § 4.55(a) (2004).  Given that the 1945 Schedule for 
Rating Disabilities of the musculoskeletal system 
contemplated the cardinal symptoms of muscle disability 
(weakness, fatigue-pain, uncertainty of movement), the 
objective evidence of muscle damage, and the cardinal signs 
of muscle disability (loss of power, lowered threshold of 
fatigue, and impairment of coordination), it is clear that 
the 40 percent rating assigned under Diagnostic Code 5320 for 
moderately severe disability of muscle group XX encompassed 
both the veteran's muscle damage of the right lower 
extremity, and loss of muscle strength of the right lower 
extremity.  The Board recognizes that disability associated 
with the veteran's service-connected neurological disability 
also manifested itself as muscle weakness of the right lower 
extremity.  However, the Board finds that a separate rating 
under Diagnostic Code 8526 for the veteran's service-
connected paralysis of the right femoral nerve would have 
duplicated or overlapped the symptomatology contemplated by 
the 40 percent rating for muscle injuries, and would have 
been tantamount to "pyramiding," or employing the 1945 
Rating Schedule as a vehicle for compensating the veteran 
twice for the same symptomatology.  Under the VA Schedule for 
Rating Disabilities, 1945 Edition, General Policy in Rating 
Disability, paragraph 14, "Avoidance of Pyramiding," the 
evaluation of the same disability under various diagnoses was 
to be avoided.  See also 38 C.F.R. § 4.14 (2004).  
Significantly, it was not until 1993 that the then 
long-standing proscription on "pyramiding" was modified by 
judicial precedent.  See Fanning v. Brown, 4 Vet. App. 225, 
230 (1993); see also Esteban, 6 Vet. App. at 259, 261-262.

Additionally, although the RO did not discuss the fact that 
the veteran's muscle power in the right was not equal to the 
left, and whether a separate rating under Diagnostic Code 
8526 was warranted for the veteran's service-connected 
neurological disability, the Board notes that "[t]here is a 
presumption of regularity under which it is presumed that 
government officials 'have properly discharged their official 
duties'."  United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926).  Concerning this, the Board observes 
that it is not generally a fruitful exercise to speculate on 
whether a particular RO decision issued prior to February 1, 
1990, applied relevant regulations based on whether the RO 
specifically discussed the regulations in the rating decision 
because, before February 1, 1990, when 38 U.S.C. § 5104(b) 
was added to the law to require ROs to specify the evidence 
considered and the reasons for the disposition, rating 
decisions routinely lacked such specificity.  See Crippen, 9 
Vet. App. at 412, 420.  Moreover, the absence of a specific 
reference to, or failure to cite, a controlling regulation in 
a rating decision does not mean it was not considered.  
VAOPGCPREC 6-92 at para. 6; 57 Fed. Reg. 49744 (March 6, 
1992).  Failure to discuss regulations does not constitute 
CUE, as there is nothing to suggest that, had there been a 
written discussion of whether a separate rating under 
Diagnostic Code 8526 was warranted for the veteran's service-
connected neurological disability, a different result would 
have ensued.  Crippen, 9 Vet. App. at 421.  

Having carefully examined the regulation and the state of the 
law applicable in 1947, there is nothing in their plain 
language that would mandate the assignment of a separate 
disability evaluation as the veteran's representative has 
argued, and in fact, the regulations contemplated in 1947 
precluded combining ratings for muscle injuries with those 
for peripheral paralysis where the same manifestations of a 
disability are shown under different diagnoses, as it appears 
in this case.  Moreover, to the extent that the veteran 
argues that the Court's caselaw mandates a finding of clear 
and unmistakable error, either by the RO's failing to assign 
a separate disability evaluation or by failing to provide a 
comprehensive statement of the reasons or bases for its 
decision, as previously stated, the precedent that has since 
established these requirements was not in existence in August 
1947 and does not therefore avail him.  

Notwithstanding the above, the Board has also considered 
whether it was an error of the RO not to find that the 
veteran's service-connected injuries affected different 
functions and, as such, assign a separate rating for the 
veteran's service-connected neurological disability.  In this 
regard, given that Diagnostic Code 5320 relates to the spinal 
muscles, and that the pertinent findings in the July 1947 VA 
examination pertained to muscle damage and loss of muscle 
strength of the right lower extremity (different areas), the 
Board does not necessarily disagree with an interpretation of 
the evidence which would have resulted in the award of a 
separate rating for the veteran's service-connected 
neurological disability.  However, even if the Board finds 
that the RO erred in failing to assign a separate rating for 
the veteran's service-connected neurological disability, such 
a rating would not have manifestly changed the outcome of the 
decision.  In this regard, even if the RO had determined that 
the veteran's service-connected paralysis of the right 
femoral nerve caused the veteran to develop muscle weakness 
of the right lower extremity, which caused atrophy of the 
right thigh, the evidence of record at the time of the August 
1947 rating action did not show more than mild nerve damage 
to the right lower extremity.  The Board notes that 
impairment of the posterior crural (femoral) nerve appears to 
affect the muscles concerning the quadriceps (i.e., thigh) 
muscles.  In the veteran's July 1947 VA examination, although 
the examiner noted that the circumference of the right thigh 
was one inch smaller than the left, and that muscle power in 
the right was not equal to the left, the examiner also 
reported that muscle power was satisfactory.  In addition, 
knee and hip motions were complete, likewise ankle motions, 
and the veteran's gait was essentially normal.  Thus, in 
light of the above, the veteran's service-connected 
neurological disability was equivalent of mild incomplete 
paralysis of the femoral nerve, thereby warranting a 10 
percent rating.  The veteran's complaints of numbness and 
occasional cramping of the right extremity were subjective in 
nature and consistent with a mild disability of the femoral 
nerve.  There was no medical evidence suggesting any femoral 
nerve impairment had affected functioning of the foot or 
knee.  Accordingly, the evidence did not show moderate 
incomplete paralysis of the femoral nerve and under these 
circumstances, a rating in excess of 10 percent was not 
warranted under Diagnostic Code 8526.  

The Board also notes that if the RO had assigned a separate 
10 percent rating under Diagnostic Code 8526 for the 
veteran's service-connected neurological disorder, the 
remaining rating under Diagnostic Code 5320 would have 
encompassed the veteran's service-connected muscle injury of 
the lumbosacral spine and service-connected scar of the 
lumbar region.  In this regard, upon a review of the July 
1947 VA examination report, although the examiner did not 
make specific findings in regard to the veteran's range of 
motion of the lumbar spine, the examiner did report that the 
veteran's trunk motions were free, and that the veteran's 
gait was essentially normal.  In addition, the examiner also 
noted that the veteran had a 3 inch depressed scar in the 
right flank which was adherent and tender.  Thus, given that 
the criteria used in 1947 to evaluate muscle disabilities 
required deep penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment to be 
considered as of at least moderate degree, the Board observes 
that the evidence on file at the time of the August 1947 
rating decision did not show more than moderate muscle damage 
to the affected Muscle Group in the lumbar spine region.  See 
VA Schedule for Rating Disabilities, 1945 Edition, The 
Musculoskeletal System, paragraph 17.  Under these 
circumstances, a rating in excess of 20 percent was not 
warranted under Diagnostic Code 5320.  

The Board recognizes that at the time of the August 1947 
rating action, the RO noted that the July 1947 VA examination 
report showed that the veteran's service-connected scar of 
the lumbar region was at a moderately severe level of 
disability and, as such, the RO assigned a 40 percent 
disability rating under Diagnostic Code 5320 for the 
veteran's service-connected scar of the lumbar region.  
However, given that a 10 percent rating was the maximum 
rating assignable under Diagnostic Code 7804 for a tender and 
painful scar, the 40 percent evaluation assigned in 1947 
arguably was generous.  Thus, given that the RO assigned the 
40 percent evaluation under Diagnostic Code 5320 for muscle 
injury of the spinal muscles (muscle group XX), it is clear 
that the 40 percent rating also encompassed the veteran's 
service-connected muscle injury of the lumbosacral spine and 
service-connected paralysis of the right femoral nerve, in 
addition to the scar of the lumbar area.  However, if the RO 
had determined that the findings of muscle impairment of the 
right lower extremity were due to the veteran's neurological 
disability, and had assigned a separate 10 percent rating for 
mild incomplete paralysis of the femoral never, the remaining 
symptoms related to the veteran's service-connected scar of 
the lumbar area and service-connected muscle injury of the 
lumbosacral spine, when considered in light of all the 
criteria which was used to evaluate muscle disability, was 
more consistent with the criteria for a moderate disability 
than with the criteria for a moderately severe disability 
under the criteria for rating muscle injuries.  As previously 
stated, a moderately severe disability of muscles required 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups, and indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles compared 
with sound side.  In addition, tests of strength and 
endurance of muscle groups involved (compared with sound 
side) had to give positive evidence of marked or moderately 
severe loss.  Thus, at the time of the August 1947 rating 
action, given that the veteran's scar was not relatively 
large and that the veteran's trunk motions were free, a 
rating in excess of 20 percent was not warranted under 
Diagnostic Code 5320.  

In light of the above, if the RO had assigned a separate 10 
percent disability rating under Diagnostic Code 8526 for the 
veteran's service-connected neurological disability, applying 
then the Combined Ratings Table of the VA Schedule for Rating 
Disabilities, 1945 Edition, General Policy in Rating 
Disability, paragraph 25, to the veteran's ratings of 10 
percent under Diagnostic Code 8526 for the neurological 
disability, and 20 percent under Diagnostic Code 5320 for the 
service-connected scar of the lumbar region and service-
connected muscle injury of the lumbosacral spine, the veteran 
would have been entitled to a 30 percent combined rating, 
which would have been less than the 40 percent rating that 
the RO had assigned in the August 1947 rating decision.  See 
also 38 C.F.R. § 4.25 (2004).  In addition, even if the RO 
had assigned a separate 10 percent rating under Diagnostic 
Code 7804 for the veteran's tender scar of the lumbar region 
(as will be discussed below), applying the combined rating 
table to the veteran's ratings of 20 percent under Diagnostic 
Code 5320 for the muscle injury of the lumbosacral spine, 10 
percent under Diagnostic Code 7804 for the scar of the lumbar 
region, and 10 percent under Diagnostic Code 8526 for the 
service-connected neurological disability, the veteran would 
have been entitled to a 40 percent combined rating.  See VA 
Schedule for Rating Disabilities, 1945 Edition, General 
Policy in Rating Disability, paragraph 25 (GPO 1945).  Simply 
put, even if the RO had assigned a separate rating for the 
veteran's paralysis of the right femoral nerve, the result 
would not have been manifestly different because the combined 
rating would have been either less than the 40 percent rating 
assigned by the RO in the August 1947 rating action, or equal 
to the assigned 40 percent rating if a separate 10 percent 
rating was also assigned under Diagnostic Code 7804 for a 
tender scar of the lumbar region.  Therefore, even if the 
Board finds that the RO erred in not assigning a separate 
rating for the veteran's paralysis of the right femoral 
nerve, there is no CUE, as the outcome, a combined 40 percent 
rating, would not have been manifestly different but for the 
error.  In addition, a mere disagreement as to how evidence 
is evaluated does not amount to a valid claim of CUE.  See, 
e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

As for the allegation of CUE in the August 1947 rating 
decision pertaining to the RO's failure to assign a separate 
10 percent rating under Diagnostic Code 7804 for a tender 
scar of the right back, the Board finds this argument is also 
without merit.  In this regard, the Board recognizes that in 
the veteran's July 1947 VA examination, it was noted that the 
veteran had a 3 inch depressed scar in the right flank which 
was adherent and tender.  However, the Board notes that such 
a scar is contemplated in the regulations pertaining to 
rating muscle injuries, and such symptoms would have 
overlapped with the criteria for rating muscle injuries.  See 
VA Schedule for Rating Disabilities, 1945 Edition, The 
Musculoskeletal System, paragraph 17 (GPO 1945).  
Accordingly, it was not undebatable that the scar and muscle 
damage warranted separate ratings, as the regulations 
pertaining to muscle injuries included scars.  Id.  By not 
granting a separate rating for the scar, the RO was 
apparently proceeding upon the regulatory instruction as 
found in paragraph 14 of the 1945 Schedule for Rating 
Disabilities relative to the "Avoidance of Pyramiding," 
specifying that the evaluation of the same disability under 
various diagnoses was to be avoided.  In addition, as 
previously stated, it was not until 1993 that the then long-
standing proscription on "pyramiding" was modified by 
judicial precedent.  See Fanning v. Brown, 4 Vet. App. 225, 
230 (1993); see also Esteban, 6 Vet. App. at 259, 261-262.    

Having carefully examined the regulation and the state of the 
law applicable in 1947, there is nothing in their plain 
language that would mandate the assignment of a separate 
disability evaluation as the veteran's representative has 
argued.  Moreover, to the extent that the veteran argues that 
the Court's caselaw mandates a finding of clear and 
unmistakable error, either by the RO's failing to assign a 
separate disability evaluation or by failing to provide a 
comprehensive statement of the reasons or bases for its 
decision, as previously stated, the precedent that has since 
established these requirements was not in existence in August 
1947 and does not therefore avail him.  

Notwithstanding the above, the Board has also considered 
whether it was an error of the RO not to find that the 
veteran's service-connected scar of the lumbar region 
warranted a separate rating under Diagnostic Code 7804 for a 
tender scar.  However, even if the Board finds that the RO 
erred in failing to assign a separate rating for the 
veteran's service-connected scar of the lumbar area, such a 
rating would not have manifestly changed the outcome of the 
decision.  

The Board observes that if the RO had assigned a separate 10 
percent rating under Diagnostic Code 7804 for the veteran's 
service-connected scar of the lumbar region (the maximum 
rating assignable under Diagnostic Code 7804 for a tender and 
painful scar), the remaining rating under Diagnostic Code 
5320 would have encompassed the veteran's service-connected 
muscle injury of the lumbosacral spine and service-connected 
paralysis of the right femoral area.  As previously stated, 
in the veteran's July 1947 VA examination, although the 
examiner noted that the circumference of the right thigh was 
one inch smaller than the left, and that muscle power in the 
right was not equal to the left, the examiner also reported 
that muscle power was satisfactory.  In addition, knee and 
hip motions were complete, likewise ankle motions, and the 
veteran's gait was essentially normal.  Thus, in light of the 
above, the evidence on file at the time of the August 1947 
rating action did not show more than moderate muscle damage 
to the affected Muscle Group in the lumbar spine region.  The 
symptoms related to the veteran's muscle injury of the 
lumbosacral spine and paralysis of the right femoral area, 
when considered in light of all the criteria which was used 
to evaluate muscle disability, was more consistent with the 
criteria for a moderate disability than with the criteria for 
a moderately severe disability under the criteria for rating 
muscle injuries.  As previously stated, a moderately severe 
disability of muscles required indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with sound side.  In addition, tests of 
strength and endurance of muscle groups involved (compared 
with sound side) had to give positive evidence of marked or 
moderately severe loss.  Thus, at the time of the August 1947 
rating action, given that although the muscle power in the 
right was not equal to the left, the muscle power was 
nevertheless satisfactory, and that the veteran's trunk 
motions were free, a rating in excess of 20 percent was not 
warranted under Diagnostic Code 5320.   

In light of the above, if the RO had assigned a separate 10 
percent disability rating under Diagnostic Code 7804 for the 
veteran's service-connected scar of the lumbar region, 
applying then the Combined Ratings Table of the VA Schedule 
for Rating Disabilities, 1945 Edition, General Policy in 
Rating Disability, paragraph 25, to the veteran's ratings of 
10 percent under Diagnostic Code 7804 for the scar of the 
lumbar region, and 20 percent under Diagnostic Code 5320 for 
the service-connected neurological disability and service-
connected muscle injury of the lumbosacral spine, the veteran 
would have been entitled to a 30 percent combined rating, 
which would have been less than the 40 percent rating that 
the RO had assigned in the August 1947 rating decision.  See 
also 38 C.F.R. § 4.25 (2004).  In addition, even if the RO 
had assigned a separate 10 percent rating under Diagnostic 
Code 8526 for the veteran's service-connected neurological 
disability (as discussed above), applying the combined rating 
table to the veteran's ratings of 20 percent under Diagnostic 
Code 5320 for the muscle injury of the lumbosacral spine, 10 
percent under Diagnostic Code 7804 for the scar of the lumbar 
region, and 10 percent under Diagnostic Code 8526 for the 
service-connected neurological disability, the veteran would 
have been entitled to a 40 percent combined rating.  See VA 
Schedule for Rating Disabilities, 1945 Edition, General 
Policy in Rating Disability, paragraph 25 (GPO 1945).  Simply 
put, even if the RO had assigned a separate rating for the 
veteran's scar of the lumbar region, the result would not 
have been manifestly different because the combined rating 
would have been either less than the 40 percent rating 
assigned by the RO in the August 1947 rating action, or equal 
to the assigned 40 percent rating if a separate 10 percent 
rating was also assigned under Diagnostic Code 8526 for 
paralysis of the right femoral nerve.  Therefore, even if the 
Board finds that the RO erred in not assigning a separate 
rating for the veteran's scar of the lumbar region, there is 
no CUE, as the outcome, a combined 40 percent rating, would 
not have been manifestly different but for the error.  In 
addition, a mere disagreement as to how evidence is evaluated 
does not amount to a valid claim of CUE.  See, e.g., Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994).


ORDER

The August 19, 1947, rating decision, in failing to assign a 
10 percent rating for the service-connected fracture of the 
transverse process of the 5th lumbar spine, with evidence of 
demonstrable vertebral deformity, was clearly and 
unmistakable erroneous; to this extent, the appeal is 
granted.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


